Chief Justice Robertson,
delivered the opinion of the Court.
On a petition filed by Alfred Alcorn,, •as guardian of David Alcorn, the circuit court tie-creed the sale of a tract of land held by the said ward, and others, his co-heirs by descent, although the infant children of a deceased co-heir of the petitioner’s ward, and who were tnade parties, objected to the sale of their undivided interest in the land, and persisted, through their father, as next friend, in opposing a decree.
The statute of 1796, II Digest, 668, does not apply to the case, because the interest of eacli heir exceeded $100 in value.
Nor does the more comprehensive act of 1813, II Digest, 666, give any authority whatever to render such a decree as that now complained of.
There are sufficient reasons for requiring a strict construction of such an act of assembly. But no interpretation, however liberal, can sustain the power of the circuit court to decree the sale of -an infant’s land without his consent, or that of his guardian,
Wherefore, the decree is reversed, and the causóremanded, with leave to decree the sale of the interests of only so many of the heirs as have consented t.o such sale, and shall desire it.